Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-16-00169-CV

                               IN THE INTEREST OF C.J.P., a Child

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2015-CI-13590
                               Honorable Larry Noll, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 28, 2016

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion. See TEX. R. APP. P.

42.1(a)(1).

                                                   PER CURIAM